 1   DURIE TANGRI LLP
     EUGENE NOVIKOV (SBN 257849)
 2   enovikov@durietangri.com
     217 Leidesdorff Street
 3   San Francisco, CA 94111
     Telephone: 415-362-6666
 4   Facsimile:    415-236-6300

 5   Attorney for Defendants
     GORD HENRICH and PIPELINE INTEGRITY
 6   TECHNOLOGY ASSOCIATES
 7                            IN THE UNITED STATES DISTRICT COURT
 8                          FOR THE EASTERN DISTRICT OF CALIFORNIA
 9                                      SACRAMENTO DIVISION
10   ELECTRO SCAN, INC., a Delaware                 Case No. 2:18-cv-02689-JAM-EFB
     corporation,
11                                                  STIPULATION CONCERNING TIME TO
                               Plaintiff,           RESPOND TO COMPLAINT IN LIGHT OF
12                                                  PENDING MOTION TO AMEND
           v.
13                                                  Ctrm: 6 - 14th Floor
     GORD HENRICH, an individual; PIPELINE          Judge: Honorable John A. Mendez
14
     INTEGRITY TECHNOLOGY ASSOCIATES, a
15   foreign corporation; MTA-MESSTECHNIK
     GMBH, a foreign corporation,
16
                               Defendants.
17

18

19

20

21

22

23

24

25

26

27

28

                STIPULATION CONCERNING TIME TO RESPOND TO COMPLAINT IN LIGHT OF PENDING
                             MOTION TO AMEND / CASE NO. 2:18-CV-02689-JAM-EFB
 1           On February 11, 2019, the Court ordered Defendants Gord Henrich and Pipeline Integrity

 2   Technology Associates (collectively, “Defendants”) to respond to Plaintiff Electro Scan, Inc.

 3   (“Plaintiff”)’s First Amended Complaint, ECF Nos. 1 and 7, within 20 days. ECF No. 36. Later that

 4   day, Plaintiff filed a motion to further amend the Complaint. ECF No. 37.

 5           For the sake of efficiency and to preserve the Parties’ and the Court’s resources, the Parties

 6   hereby stipulate that Defendants need not answer or otherwise respond to the First Amended Complaint

 7   until the Court decides Plaintiff’s Motion to Amend. The Parties further stipulate that within 20 days of

 8   the Court’s ruling on Plaintiff’s Motion to Amend, Defendants shall answer or otherwise respond to the

 9   First Amended Complaint (if the motion is denied) or to the Second Amended Complaint (if the motion

10   is granted).

11           Defendants expressly preserve their personal jurisdiction and venue defenses pursuant to Fed. R.

12   Civ. P. 12(b)(2) and 12(b)(3).

13           This extension does not affect any other deadlines or any other Parties.

14    Dated: February 19, 2019                          DURIE TANGRI LLP

15
                                                  By:                     /s/ Eugene Novikov
16                                                                       EUGENE NOVIKOV
17
                                                        Attorney for Defendants
18                                                      GORD HENRICH and PIPELINE INTEGRITY
                                                        TECHNOLOGY ASSOCIATES
19

20    Dated: February 19, 2019                          FINNERTY LAW OFFICES INC.
21
                                                  By:                   /s/ Kathleen Finnerty
22                                                                     KATHLEEN FINNERTY
23                                                      Attorney for Plaintiff
                                                        ELECTRO SCAN INC.
24

25

26

27

28
                                                           1
                STIPULATION CONCERNING TIME TO RESPOND TO COMPLAINT IN LIGHT OF PENDING
                             MOTION TO AMEND / CASE NO. 2:18-CV-02689-JAM-EFB
 1                                         FILER’S ATTESTATION

 2          Pursuant to Civil L.R. 131(e), regarding signatures, I, Eugene Novikov, attest that concurrence in

 3   the filing of this document has been obtained.

 4    Dated: February 19, 2019

 5                                                                     /s/ Eugene Novikov
                                                                      EUGENE NOVIKOV
 6

 7

 8
                                                      ORDER
 9

10          IT IS SO ORDERED.
11   Dated: 2/19/2019                                           /s/ John A. Mendez__________________
                                                                HONORABLE JOHN A. MENDEZ
12                                                              UNITED STATED DISTRICT JUDGE
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                         2
                STIPULATION CONCERNING TIME TO RESPOND TO COMPLAINT IN LIGHT OF PENDING
                             MOTION TO AMEND / CASE NO. 2:18-CV-02689-JAM-EFB
 1                                       CERTIFICATE OF SERVICE

 2          I hereby certify that on February 19, 2019 the within document was filed with the Clerk of the
 3   Court using CM/ECF which will send notification of such filing to the attorneys of record in this case.
 4
                                                                      /s/ Eugene Novikov
 5                                                                   EUGENE NOVIKOV
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                          3
                STIPULATION CONCERNING TIME TO RESPOND TO COMPLAINT IN LIGHT OF PENDING
                             MOTION TO AMEND / CASE NO. 2:18-CV-02689-JAM-EFB
